EXHIBIT 99.1 AGREEMENT AND PLAN OF MERGER by and among Magnum Hunter Resources Corporation, as the Buyer, Sharon Hunter, Inc., as Merger Sub, Sharon Resources, Inc., as the Company and Sharon Energy Ltd., as the Seller Table of Contents ARTICLE I THE MERGER 1 Effective Time of Merger 1 Closing 1 Merger 2 Articles of Incorporation 2 Bylaws 2 Officers and Directors of Surviving Corporation 2 ARTICLE II EFFECTS OF THE MERGER 2 Effect on Capital Stock 2 Payment and Withholding 3 Closing Deliveries 5 Further Assurances 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER 5 Organization 6 Authority 6 Organizational Documents 6 Capitalization 6 Title to Company Shares 7 Subsidiaries and Other Interests 7 Title to Assets 7 Title to Oil and Gas Interests 8 Oil and Gas Operations 8 Production Allowables and Production Penalties 8 Condition and Sufficiency of Assets 9 No Violation 9 Governmental Consents 9 Company Financial Statements 9 Absence of Undisclosed Liabilities 9 Absence of Certain Changes 10 Taxes 10 Litigation 12 Compliance with Laws 12 Permits 12 Environmental Matters 12 Employee Matters 13 Employee Benefit Plans 14 Company Agreements 16 Regulated Payments 17 Interested Party Transactions 17 Insurance 18 Bank Accounts and Powers of Attorney 18 i Table of Contents (continued) Non-Arm’s Length Transactions 18 Board Approval 18 Brokers or Finders 18 Investment Intent 18 Restricted Company Shares 18 Adjusted Tax Basis in Intracompany Debt 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGER SUB 19 Organization 19 Authority 19 Organizational Documents 20 Subsidiaries and Other Interests 20 Capitalization 20 SEC Documents; Undisclosed Liabilities 21 Compliance with Applicable Laws and Reporting Requirements 22 Litigation 22 Taxes 22 Absence of Certain Changes or Events 24 Properties 24 Permits 24 Environmental Matters 25 Title to Oil and Gas Interests 25 Oil and Gas Operations 26 No Violation 26 Governmental Consents 26 Non-Arm’s Length Transactions 26 Brokers or Finders 26 Labor and Employment Matters 26 Canadian Ownership 27 NYSE Amex 27 Merger Consideration 27 Board Approval 27 Reporting Issuer 27 ARTICLE V COVENANTS AND AGREEMENTS 27 Conduct of Business of the Company 27 Conduct of Business of the Buyer 31 Access and Information 32 Supplemental Disclosure. 33 Assistance with Permits and Filings 33 Fulfillment of Conditions by the Seller 33 Fulfillment of Conditions by the Buyer 33 ii Table of Contents (continued) Publicity 34 Transaction Costs 34 No-Shop Provisions 34 Nondisclosure 34 Release by the Seller 34 Employees and Employee Benefits 35 Lawsuit Proceeds 35 Contribution of Intracompany Debt 35 Shareholder Approval 35 Maintenance of SEC Reporting Status 35 Tax Refunds 36 Tax Matters 36 Post-Closing Disposition of Buyer Common Stock 37 Internal Controls over Financial Reporting 37 ARTICLE VI CLOSING CONDITIONS 37 Conditions to Each Party’s Obligation to Effect the Transactions Contemplated by this Agreement 37 Conditions to Obligations of the Buyer 39 Conditions to Obligations of the Seller 40 ARTICLE VII INDEMNIFICATION 41 Indemnification of the Buyer 41 Indemnification of the Seller 42 Survival 43 Notice 44 Defense of Claims 44 Exclusive Remedy. 45 ARTICLE VIII MISCELLANEOUS 45 Termination 45 Notices 45 Attorneys’ Fees and Costs 45 Counterparts 45 Interpretation 45 Assignment 46 Entire Agreement, Amendment 46 Specific Performance, Remedies Not Exclusive 46 GOVERNING LAW 46 Drafting 46 Usage 46 Certain Definitions 47 iii AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (the “Agreement”) is made and entered into as of September 9, 2009, by and among Magnum Hunter Resources Corporation, a Delaware corporation (the “Buyer”),
